 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EMMANUEL WELLS,                                   No. 2:19-CV-1434-KJM-DMC-P
12                       Petitioner,
13           v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA, et al.,
15
                         Respondents.
16

17

18                  Petitioner brings this petition for a writ of habeas corpus. The matter was referred

19   to a United States Magistrate Judge as provided by the Eastern District of California local rules.

20                  On October 3, 2019, the Magistrate Judge filed findings and recommendations,

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Timely objections to the findings and recommendations have

23   been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

25   this court has conducted a de novo review of this case. Having reviewed the file, the court finds

26   the findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                       1
 1                  Under Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the court
 2   has considered whether to issue a certificate of appealability. For the reasons set forth in the
 3   Magistrate Judge’s findings and recommendations, the court finds that issuance of a certificate of
 4   appealability is not warranted in this case.
 5                  Accordingly, IT IS HEREBY ORDERED that:
 6                  1.      The findings and recommendations filed October 3, 2019, are adopted in
 7   full;
 8                  2.      Petitioner’s petition for a writ of habeas corpus (ECF No. 1) is summarily
 9   dismissed;
10                  3.      The court declines to issue a certificate of appealability; and
11                  4       The Clerk of the Court is directed to enter judgment and close this file.
12   DATED: January 14, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
